Citation Nr: 0612383	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision in 
which the RO denied the veteran's claims for service 
connection for schizophrenia and denied the veteran's 
petition to reopen his claim for service connection for 
residuals of an injury to the right hip.

In March 2000, the veteran testified during a hearing before 
RO personnel and in 
December 2003, the veteran testified during a hearing before 
the undersigned Veteran's Law Judge at the RO; transcripts of 
both hearing are of record. 

In June 2004, the Board reopened the veteran's claim for 
service connection for residuals of an injury to the right 
hip and remanded both claims to the RO for additional 
development.  Subsequently, in a November 2005 decision, the 
RO granted service connection for schizophrenia; hence, that 
issue is no longer before the Board for appellate 
consideration.  In November 2005, the RO issued a 
supplemental SOC (SSOC) reflecting the denial of service 
connection for residuals of an injury to the right hip.  That 
matter is the only issue remaining on appeal and has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no persuasive medical evidence of a nexus 
between the residuals of an injury to the right hip, and any 
incident of the veteran's active military service.


CONCLUSION OF LAW

Residuals of an injury to the right hip were not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The VCAA is applicable in this case. The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received. This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim. The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.

A rating action in September 1997 denied the veteran's 
petition to reopen his claim for service connection for 
residuals of an injury to the right hip. He filed a timely 
notice of disagreement, and a statement of the case was 
issued in August 1999.  All of these events occurred prior to 
the effective date of VCAA.  Thereafter, in letters dated in 
July 2004 and February 2005, the RO informed the veteran of 
the requirements of VCAA.  In supplemental statements of the 
case issued in January 2003, July 2003 and November 2005, the 
veteran was provided with the applicable law and regulations 
regarding VCAA.

Proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim(s). As indicated above, all four 
content of notice requirements have been met in this case.

Under the circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the veteran's claims for service connection, no disability 
rating or effective date is being assigned; accordingly there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).



Factual Background

Service medical records show that on entrance examination all 
systems were evaluated as clinically normal and the veteran 
reported that he was in good health. In October 1978, the 
veteran complained of pain in the right upper thigh, primary 
history of muscle strain.  He was assessed with mild strain 
of the right slender muscle.  In January 1979, the veteran 
complained of recurrent pain in the right groin, after he 
strained his leg at "the motor pool" a year earlier.  Later 
in January 1979 records, the pain at the right groin was 
noted as much improved and that the veteran only had a little 
pain after running or strenuous activities.  No assessment or 
diagnosis was indicated.  On separation examination, the 
veteran's lower extremities were clinically evaluated as 
normal. 

The pertinent post service medical evidence consists of VA 
medical records and VA examination reports.

On VA examination in April 1993, the veteran complained of 
pain and aching about the right hip.  He stated that he 
sustained an injury to the right hip in service where he was 
dragged by a truck.  The diagnosis was residual of injury to 
right hip:  right hip strain and radiographic evidence of 
avascular necrosis of right hip (femoral head).

A May 1997 VA outpatient record reflects that the veteran 
complained of constant right hip pain.  The reported that he 
had right hip pain since 1978.  The veteran stated that he 
had an injury in the military in 1977 where he was hit by a 
truck and was told that he had a fractured hip.  He did not 
have any surgery.  

A June 1997 VAMC Philadelphia operative report reflects that 
the veteran was diagnosed with degenerative joint disease, 
secondary to developmental dysplasia of the hip on the right 
side.  He underwent a total hip replacement  

A June 1997 VAMC Philadelphia discharge summary reflects that 
x-rays showed that the veteran had development dysplasia of 
his hips bilaterally with extension osteoarthritis of his 
right hip. The veteran was transferred to rehabilitation.  

During the December 2003 Board hearing, the veteran testified 
that he injured his right hip in service while playing 
football.  He stated that his whole right leg went from under 
him; he went down and could not get up.  He stated that he 
was taken to the hospital and had x-rays and was told that he 
pulled a groin muscle.  He stated that he was given 30 days 
of bed rest and eventually returned back to duty.  He stated 
that when he went back to duty, he kept getting pains in the 
hip and they wouldn't let him work.  He testified that the 
pain in his right hip continued throughout service and after 
discharge.  He indicated that in 1985 he first sought medical 
attention for his right hip.  He testified that he saw a 
private physician in 1985 who stated that his current right 
hip condition was due to trauma in service; however, he was 
unable to locate this doctor or obtain the medical records. 
He stated that he then received all his treatment at the VA.  

A January 2005 VA outpatient record reflects that the veteran 
complained of right hip and leg pain.  The physician noted 
that a total body bone scan was unremarkable. 

In a February 2005 VA examination report, the examiner noted 
that the veteran had a total joint replacement in 1997 and at 
that time, the diagnosis was avascular necrosis of the 
femoral head.  Currently, the veteran complained of some 
discomfort in his right hip.  The examiner discussed that 
after a review of the veteran's voluminous records, he could 
see no etiology in those records for his avascular necrosis 
of his right femoral head.  The examiner diagnosed status 
post total hip replacement, right hip and opined that 
etiology necessitating the veteran's total hip replacement of 
his right femoral head was unclear.  

In a July 2005 VA examination report, the examiner noted that 
he had previously conducted the February 2005 VA examination 
and that once again, he reviewed the veteran's voluminous 
amount of medical records.  The veteran reported that while 
on active duty, he was playing football when he injured his 
right hip.  No x-rays were done during service.  The examiner 
noted that the first x-rays of record are in 1993 at which 
time the veteran was diagnosed with avascular necrosis.  
After a total hip replacement in 1997, the veteran had done 
well and continued to have no discomfort.  The examiner noted 
that the veterans 1996 x-rays revealed that the veteran had 
bilateral hip displasia.  The examiner commented that the 
dysplagia was most probably present prior to entering the 
military.  He stated that there was no question that the 
veteran had dysplastic hip disease bilaterally.  Why did one 
hip deteriorate and the other did not, the examiner opined 
that one could only speculate. The examiner stated that as to 
the fact that the veteran did sustain an injury while in the 
military, this could very possibly have caused the avascular 
necrosis.  He furthered that obviously, there are many other 
causes of avascular necrosis which may or may not have 
contributed to his development of that disease; however, it 
was very possible that the military injury of playing 
football during service could have aggravated the condition 
and caused the eventual development of avascular necrosis of 
his right femoral head.  The examiner stated that whether or 
not any other causes contributed to the veteran's development 
of avascular necrosis would be purely speculative.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).  However, in this case, 
arthritis was not diagnosed until 1997, more than 15 years 
after separation from service; therefore, the presumption 
does not apply in this case.

In this case, it is clear that the veteran has a hip 
condition, variously diagnosed as developmental dysplasia of 
the right hip, avascular necrosis of the right femoral head, 
and osteoarthritis.  Beyond those facts, however, there is no 
medical evidence of record that supports a claim for service 
connection for residuals of a right hip injury. Service 
medical records reveal that he was seen on a few occasions 
for complaints of right thigh and right groin pain that 
resolved with treatment, as they were not present at the time 
of his medical examination for separation from service in May 
1979.

The earliest recorded medical history places the presence of 
avascular necrosis of the right hip in 1993, 15 years after 
the veteran's discharge from active service in 1979.  The 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
active military service and no examiner has attributed the 
veteran's current right hip disorder to military service.

In February 2005, he was referred to VA examination for the 
specific purpose of obtaining an opinion as to whether or not 
any current hip disability could be related to service. In 
rendering his opinion, the physician took into consideration 
the veteran's previous medical history and medical 
evaluations as well as the veteran's assertions.   The 
examiner concluded that he could see no etiology for the 
veteran's avascular necrosis of his right femoral head and 
that the etiology necessitating the veteran's total him 
replacement of his right femoral head was unclear.  

The Board does acknowledge the July 2005 VA examination 
report, which indicates that if there was a football injury 
in service, then this could very possibly have caused the 
veteran's avascular necrosis.  In a light most favorable to 
the veteran, this statement could be construed as supporting 
the veteran's contention that his hip condition is related to 
a football injury during service.
 
However, the Board finds that the opinions offered by the 
2005 VA physician does not provide the degree of certainty 
required for medical nexus evidence for the veteran's 
residuals of a right hip injury.  The examiner was only able 
to suggest that there may be a connection.  In that regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that such medical opinions expressed in 
terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves. See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or " may not" are speculative . . 
.). In the present case, the Board finds that the opinion of 
record here suggesting a minimal connection, if any, is 
analogous to the terms "may or may not" and is hence too 
speculative to form a basis upon which service connection for 
residuals of a right hip injury may be established. 
Aside from the matter of the speculative nature of the 
opinion, the Board also points out that the examiner offered 
an opinion based upon an unsubstantiated history by the 
veteran.  Pointedly, this history of a football injury in 
service is not documented in any of the veteran's service 
medical records.  The Board notes that as a medical opinion 
can be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

Indeed, there is nothing in the claims file, other than the 
veteran's own testimony and contentions, which would tend to 
establish that his current hip condition is related to his 
active military service. The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as he is not a medical expert, he is 
not qualified to express an opinion regarding medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions, which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim. There is no 
competent evidence that links the veteran's current hip 
condition to an incident of service, including any residual 
of a hip injury.  The Board is cognizant of the "benefit of 
the doubt" rule, but there is not such an approximate balance 
of the positive evidence and the negative evidence to 
otherwise permit a favorable determination.  See 38 U.S.C.A. 
§  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of an injury to the right 
hip is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


